artment of the treasury ‘ ee internal_revenue_service u washington d c tax_exempt_and_government_entities_division dec uniform issue list set ep rat legend bank a amount d amount e amount f ira x ira z dear this is in response to your letter dated date in which you requested a ruling asking for a waiver of the 60-day rollover requirement letters dated date and date supplemented the request you have submitted the following facts and representations crimi amount f was distributed to you from ira x amount f represents amount d the total amount in the ira minus amount e which was withheld for federal_income_tax on invested the money at bank a with the intent of eventually rolling over amount d into an ira at bank a the day period for rolling over the distribution expired on il vo on nc deposited by means of a transfer the funds into ira z page during the period referred to in the above paragraph you were suffering from leukemia and undergoing chemotherapy treatment you developed an infection because of the treatment such infection lasted until the end of furthermore during that period your daughter was pregnant during the last three weeks of your daughter's pregnancy your daughter was suffering from toxemia and gallstones and was in severe pain you and your husband were caring for your daughter at this time and also taking your daughter's month-old child your daughter had her baby on he two days before the 60-day period expired care of thus in short a combination of your illness your daughter's complicated pregnancy your daughter's illness and your having to care for your grandchild resulted in your failing to satisfy the 60-day rollover requirement by a minimal period of time based on the facts and representations you request that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount d because the failure to waive such requirement would be against equity or good conscience sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in section page d a i from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to-grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by you demonstrates that you were unable to complete the transaction because of serious medical conditions existing in your family therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of the amount from ira x provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such distribution the deposit into ira z made by means of a transfer will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code if any no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent page if you wish to inquire about this ruling please contact id - weerrekat _ please address all correspondence to se t ep ra t3 sincerely yours oo frances v sjéan manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
